UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________

DENNIS D’ANDREA,                                         15-CV-467-MJR
                                                         DECISION AND ORDER
                        Plaintiff,

        -v-

ENCOMPASS INSURANCE
COMPANY OF AMERICA,

                Defendant.
_________________________________

         Pursuant to 28 U.S.C. §636(c), the parties consented to have a United States

Magistrate Judge conduct all proceedings in this case. (Dkt. No. 16). Presently before

the Court is plaintiff Dennis D’Andrea’s motion, brought pursuant to Federal Rules of Civil

Procedure 59(e) and 60(b), for reconsideration of the Court’s Decision and Order granting

defendant Encompass Insurance Company of America’s motion for summary judgment

dismissing D’Andrea’s complaint. (Dkt. No. 44). For the following reasons, D’Andrea’s

motion is denied. 1

                                           BACKGROUND

        The background to this motion is fully set forth in the Court’s August 28, 2018

Decision and Order granting Encompass’ motion for summary judgment. (Dkt. No. 42).

In short, D’Andrea commenced this action seeking property insurance coverage under a

policy issued by Encompass (the “Policy”) for a fire loss that occurred at a certain property

in Lancaster, New York (the “Premises”).               (See Dkt. No. 1-7 (Amended Complaint



1       The Court retains jurisdiction over the instant motion despite D’Andrea having since filed a notice
of appeal. See Rich v. Associated Brands, Inc., No. 08-CV-666S, 2009 WL 236055, at *1 (W.D.N.Y. Jan.
30, 2009).
removed from New York State Supreme Court)). The Court granted Encompass’ motion

for summary judgment dismissing D’Andrea’s complaint based upon D’Andrea having

breached the Policy’s Concealment or Fraud and Cooperation conditions by intentionally

misrepresenting at his Examination Under Oath (“EUO”) that at the time of the fire, no

names other than his name were on the deed as title owner of the Premises and that

there was no mortgage on the Premises. (Dkt. No. 42 (Decision and Order)). D’Andrea’s

motion for reconsideration argues that this particular finding “overlooked or

misapprehended” D’Andrea’s EUO testimony, which purportedly shows that D’Andrea did

not misrepresent the truth about the deed and mortgage with the intent to defraud

Encompass. (Dkt. No. 44-2 (Pltf.’s Memo. of Law)).

                                      DISCUSSION

       “The Federal Rules of Civil Procedure do not recognize a motion for

‘reconsideration,’” so “such a motion may be construed as a motion to alter or amend

judgment under Rule 59(e) or Rule 60(b).” Richard v. Dignean, 126 F. Supp. 3d 334,

336-37    (W.D.N.Y.    2015)    (internal   quotation   marks   and    citations   omitted).

“[R]econsideration will generally be denied unless the moving party can point to

controlling decisions or data that the court overlooked — matters, in other words, that

might reasonably be expected to alter the conclusion reached by the court.” Shrader v.

CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major grounds justifying

reconsideration are an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.” Virgin Atl.

Airways, Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (internal quotation

marks and citation omitted). “These criteria are strictly construed against the moving



                                            -2-
party so as to avoid repetitive arguments on issues that have been considered fully by

the court.” Richard, 126 F. Supp. 3d at 337 (internal quotation marks and citations

omitted).

       Here, contrary to D’Andrea’s argument, the Court did not overlook his EUO

testimony in granting summary judgment to Encompass — indeed, the Court cited his

EUO testimony throughout its Decision and Order. (See Dkt. No. 42 (Decision and

Order)). The Court even went so far as to cite the exact testimony that D’Andrea contends

was overlooked. (See id. at 7, 10 (citing page 21 of EUO transcript)). The Court’s finding

that D’Andrea falsely testified at his EUO that at the time of the fire, no names other than

his name were on the deed as title owner of the Premises and that there was no mortgage

on the Premises is not clearly erroneous — rather, it is entirely supported by the record,

including admissions D’Andrea made in response to Encompass’ Statement of Material

Facts. (See id. at 3 (citing Deft. Stmt. ¶¶26, 28)). D’Andrea’s motion for reconsideration

ignores these critical admissions.     Nor did the Court clearly err in concluding that

D’Andrea offered the foregoing testimony with the intent to defraud Encompass. The

basis for this conclusion is thoroughly set forth in the Court’s Decision and Order and will

not be repeated here.        (See id. at 9-11, 13-14).   The Court did not overlook or

misapprehend the EUO testimony that D’Andrea contends supports a different conclusion

because, as already noted, the Court carefully considered D’Andrea’s EUO testimony and

all other evidence in the record in rendering its Decision and Order. Accordingly, because

D’Andrea has not shown an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice, his motion for

reconsideration is denied.



                                            -3-
                                      CONCLUSION

         For the foregoing reasons, D’Andrea’s motion for reconsideration (Dkt. No. 44) is

denied.

         SO ORDERED.

Dated:         December 7, 2018
               Buffalo, New York

                                                  /s/ Michael J. Roemer
                                                  MICHAEL J. ROEMER
                                                  United States Magistrate Judge




                                            -4-
